Exhibit 10.1

[LETTERHEAD OF ACE LIMITED]

[Executive Management]

[Executive Address]

            , 2015

Dear                     ,

This letter confirms our agreement with you regarding your obligation to not
compete with ACE Limited and its subsidiaries (the “Company”) following the
termination of your employment as explained in more detail below.

If the Company terminates your employment, you agree for a period of two years
following such termination of employment, that you shall not at any time,
directly or indirectly, whether on behalf of yourself or any other person or
entity, (a) engage in a Competitive Activity (as defined below), (b) solicit any
client and/or customer of the Company or any affiliate with respect to a
Competitive Activity or (c) solicit or employ any employee of the Company or any
affiliate for the purpose of causing such employee to terminate his or her
employment with the Company or such affiliate. For purposes of this letter,
Competitive Activity shall mean your engagement in an activity – whether as an
employee, consultant, principal, member, agent, officer, director, partner or
shareholder (except as a less than 1% shareholder of a publicly traded company)
– that is competitive with any business of the Company or any of its affiliates.
In addition, you are obligated to keep confidential all Company trade secrets,
proprietary and confidential information.

In exchange for the above non-compete restrictions, if the Company terminates
your employment for reasons other than due to your disability or other than due
to willful misconduct or gross negligence by you in the performance of your
duties, within sixty days of the date of your termination, the Company agrees to
pay you the following: (i) an amount equal to two times your annual salary as in
effect as of the date of such termination, (ii) an amount equal to two times the
average of your last 3 annual bonuses, (iii) a pro rata bonus amount for the
year in which you terminate which is based on time worked during the year and
the average of your last 3 annual bonuses, and (iv) an amount equal to 24 months
of the Company’s portion of the health and/or dental premium payments based on
your elections as in effect as of the termination (collectively the
“Non-Competition Payment”). Your right to continue medical and dental coverage
under the benefit plans of the Company on and after your termination will be
determined in accordance with applicable law. You shall receive separate
notification of your rights to continue coverage on or after your termination.

Additionally, in exchange for the above non-compete restrictions, if the Company
terminates your employment for reasons other than due to your disability or
other than due to willful misconduct or gross negligence by you in the
performance of your duties, with respect to any equity awards granted to you
prior to the date of this letter pursuant to the ACE Limited 2004 Long-Term
Incentive Plan (the “Equity Awards”), the Company agrees to the following:
(i) any Equity Awards that are unvested shares of restricted stock or restricted
stock units (excluding any premium awards as part of any performance-based stock
award) held by you as of the date of termination shall continue to vest as if
you remained employed for a period of two years following your date of
termination, and (ii) any Equity Awards that are unvested stock options shall
continue to vest and become exercisable as if you remained employed for a period
of two years following your date of termination and any options held by you on
the date of your termination shall remain exercisable until the earlier of the
third anniversary of your date of termination or the option’s original
expiration date.

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing terms of this paragraph, if the Company terminates
your employment for reasons other than due to your disability or other than due
to willful misconduct or gross negligence by you in the performance of your
duties and such termination constitutes a Change in Control Date of Termination
as defined in the applicable Equity Award, you shall become vested in any Equity
Awards pursuant to the terms of such Equity Award.

As a condition for receiving the Non-Competition Payment and the continued
vesting of the Equity Awards, you must also execute a release of claims against
the Company and its affiliates and not revoke it such that the release of claims
becomes effective no later than the sixty-day anniversary of your date of
termination.

If you violate any provision of this letter, you shall immediately forfeit your
right to the Non-Competition Payment to the extent that such payment has not yet
been paid and you shall be required to repay to the Company a cash payment equal
to the Non-Competition Payment to the extent that you have already received such
payment. Additionally, if you violate any provision of this letter, you shall
immediately forfeit your right to continued vesting of the Equity Awards (or
your right to exercise any vested but unexercised stock options) to the extent
that you have not yet received a distribution of vested shares or a cash payment
in relation to such Equity Awards and you shall be required to repay to the
Company a cash payment equal to the value received (including any gain on any
exercised options equal to the amount included in your income on the date of
exercise) to the extent that you have already received a distribution of vested
shares or cash payment in relation to such Equity Awards.

This letter shall be governed by and construed in accordance with the laws of
New York without reference to principles of conflict of laws and you and the
Company agree that venue is proper in New York. Both the Company and you agree
that the parties intend for the non-compete restrictions stated above to be
enforced to the maximum extent permitted by law. This Agreement concerns your
activities after you are no longer employed by the Company and is not an
employment agreement. All amounts otherwise payable under this letter shall be
subject to customary withholding and other employment taxes, and shall be
subject to such other withholding as may be required in accordance with the
terms of this letter. Nothing in this letter shall be deemed to waive or modify
any other agreement between you and the Company.

If you have any questions about the content of this letter, please contact the
undersigned at

(            )             -            .

Very truly yours,

[NAME]

[TITLE]

ACCEPTED:

 

 

DATE:                     

 

2